McAllister, J. Section twelve of our .injunction statute, (1 Starr & C. Ill. Stat. 1285) provides a summary mode for the assessment of damages sustained by a party to the suit, by reason of the injunction, “in all cases where an injunction is dissolved by any court of chancery in this State,” and prescribes the contingency, condition and proceedings. Such statutes, authorizing a summary proceeding, are usually subject to a strict construction. As in this case, the suggestions in writing can not be dispensed with except by the consent of the adverse party. Winkler v. Winkler, 40 Ill. 179. And it may be a question, whether, as in this case, where the injunction is dissolved by the mutual agreement of the parties, and that agreement provides that the injunction bond may stand for the damages, the case is one within the statute. But we do not find it necessary to pass upon that question; for we find upon examination of the evidence upon which the assessment of damages was made, that it is insufficient to support the order appealed from, which is, in addition, irregular in awarding a sum to persons who were not parties to the suit. Reversed and remanded.